Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,053. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of claims in US Patent (‘053) overlaps the claims in the current application in more specific form.  
Current application
US Patent (11,100,053)
1. A method comprising: 
storing content items at one or more user accounts on a content management system, the content items comprising a first content item, a representation of a second content item, and a representation of a third content item, the first content item being supported by one or more client applications without use of a cloud service, the second content item having content and features enabled by a cloud service and designed for access through a native online application associated with the cloud service, and the third content item having content and features supported by one or more client applications and having additional features designed for access through the cloud service and the native online application; in response to a request to access the first content item, providing the first content item to one or more client applications that support respective content and features of the first content item; obtaining, from the cloud service, metadata for enabling the additional features associated with the third content item or at least one of the content and features associated with the second content item; and based on the metadata, providing, to a client device, the additional features and respective content associated with the third content item as part of a rendered instance of the third content item or the at least one of the content and features associated with the second content item as part of a rendered instance of the second content item.
1.    A method comprising:
storing content items at one or more user accounts on a content management system, the content items comprising a first content item, a second content item, and a third content item, the first content item being supported by one or more local applications without use of a cloud service, the second content item having content and features enabled by a cloud service and designed for access through a native online application associated with the cloud service, and the third content item having content and features supported by one or more local applications without use of a cloud service or a native online application and having additional features designed for access through a cloud service and a native online application;

in response to the first content item being invoked, presenting the content and features of the first content item via one of the one or more local applications that support the content and features of the first content item;
in response to a first request to access the representation of the second content item or the representation of the third content item, sending, to the cloud service, from a local application from the one or more local applications, a second request for the additional features associated with the third content item or at least one of the content and features associated with the second content item;
receiving, from the cloud service, metadata for enabling the additional features associated with the third content item or at least one of the content and features associated with the second content item; and

based on the metadata, providing, via the local application, the additional features and respective content associated with the third content item or the content and features associated with the second content item as part of rendered instances of the third content item and the second content item.
2. The method of claim 1, further comprising providing, to the one or more user accounts on the content management system, the content items, the content items being provided according to at least one of an organization associated with the one or more user accounts or an access control associated with the one or more user accounts.
2.    The method of claim 1, further comprising presenting, at the one or more user accounts on the content management system, the content items including the first content item, the representation of the second content item, and the representation of the third content item, the content items being presented according to at least one of an organization associated with the one or more user accounts or an access control associated with the one or more user accounts.
3. The method of claim 1, wherein the second request comprises at least one of authentication information associated with the content management system, unique identifiers associated with the third content item and the second content item, or access permissions configured at the content management system for the third content item and the second content item, and wherein at least one of the content items comprises a basic pointer.
3. The method of claim 1, wherein the second request comprises at least one of authentication information associated with the content management system, unique identifiers associated with the third content item and the second content item, or access permissions configured at the content management system for the third content item and the second content item, and wherein at least one of the content items comprises a basic pointer.
4. The method of claim 1, wherein at least one of the representation of the third content item or the representation of the second content item comprises at least one of a canonical content item stored at the one or more user accounts or a smart pointer stored at the content management system, wherein at least a portion of content of the canonical content item is stored at the content management system, wherein data contents associated with the smart pointer are stored at the cloud service.
4.  The method of claim 1, wherein at least one of the representation of the third content item or the representation of the second content item comprises at least one of a canonical content item stored at the one or more user accounts or a smart pointer stored at the content management system, wherein at least a portion of content of the canonical content item is stored at the content management system, wherein data contents associated with the smart pointer are stored at the cloud service.
5. The method of claim 1, wherein the additional features associated with the third content item and the features associated with the second content item comprise one or more collaboration functionalities supported by the cloud service, the one or more collaboration functionalities comprising at least one of active commenting, bi-directional communication between user accounts working on the third content item and the second content item, or accessing user activity associated with user accounts working on the third content item and the second content item.
5. The method of claim 1, wherein the additional features associated with the third content item and the features associated with the second content item comprise one or more collaboration functionalities supported by the cloud service, the one or more collaboration functionalities comprising at least one of active commenting, bi-directional communication between user accounts working on the third content item and the second content item, or accessing user activity associated with user accounts working on the third content item and the second content item.
6. The method of claim 1, wherein the cloud service comprises a third-party cloud service that is separate from the content management system, wherein the one or more client applications are different from the native online application associated with the cloud service and lack native support for the additional features associated with the third content item and the content and features associated with the second content item, and wherein the first content item comprises a traditional content item, the second content item comprises a cloud-based content item, and the third content item comprises a cloud-backed content item.
6. The method of claim 1, wherein the cloud service comprises a third-party cloud service that is separate from the content management system, wherein the one or more local applications are different from the native online application associated with the cloud service and lack native support for the additional features associated with the third content item and the content and features associated with the second content item, and wherein the first content item comprises a traditional content item, the second content item comprises a cloud-based content item, and the third content item comprises a cloud- backed content item.
7. The method of claim 1, wherein the additional features and respective content associated with the third content item and the content and features associated with the second content item are provided as part of rendered instances of the third content item and the second content item without translating the respective content associated with the third content item and the content associated with the second content item prior to a presentation of the respective content associated with the third content item and the content associated with the second content item.

7. The method of claim 1, wherein the local application provides the additional features and respective content associated with the third content item and the content and features associated with the second content item as part of rendered instances of the third content item and the second content item without translating the respective content associated with the third content item and the content associated with the second content item prior to presentation.
8. The method of claim 1, further comprising: providing, to a plurality of client devices, a plurality of sharing links to one of the content items, the plurality of sharing links comprising a view link configured with read- only access rights to the one of the content items and an edit link configured with edit access rights to the one of the content items; in response to a security threat associated with at least one of the view link or the edit link, retroactively revoking associated access rights from the at least one of the view link or the edit link and downgrading the at least one of the view link or the edit link to a reference link that uniquely identifies the one of the content items and confers no access rights to the one of the content items; and in response to an access request comprising the reference link, providing, to one or more client devices associated with the access request, a sharing link configured with at least one of read-only access rights to the one of the content items or edit access rights to the one of the content items, the sharing link being provided based on the reference link.


8. The method of claim 1, further comprising: providing, to a plurality of client devices, a plurality of sharing links to one of the content items, the plurality of sharing links comprising a view link configured with read- only access rights to the one of the content items and an edit link configured with edit access rights to the one of the content items; in response to a security threat associated with at least one of the view link or the edit link, retroactively revoking associated access rights from the at least one of the view link or the edit link and downgrading the at least one of the view link or the edit link to a reference link that uniquely identifies the one of the content items and confers no access rights to the one of the content items; and in response to an access request comprising the reference link, providing, to one or more client devices associated with the access request, a sharing link configured with at least one of read-only access rights to the one of the content items or edit access rights to the one of the content items, the sharing link being provided based on the reference link.
9. The method of claim 1, further comprising: receiving a filesystem operation on at least one of the third content item and the second content item; and propagating, to the cloud service, one or more changes associated with the filesystem operation, the one or more changes comprising at least one of an update to contents of at least one of the third content item or the second content item, an update to a copy of at least one of the third content item or the second content item that is stored on the cloud service, or an update to metadata that is associated with at least one of the third content item or the second content item.
9. The method of claim 1, further comprising: performing, using the at least one local application, a filesystem operation on at least one of the third content item and the second content item; and propagating, from the local application to the cloud service, one or more changes associated with the filesystem operation, the one or more changes comprising at least one of (1) an update to contents of at least one of the third content item or the second content item, (2) an update to a copy of at least one of the third content item or the second content item that is stored on the cloud service, or (3) an update to metadata that is associated with at least one of the third content item or the second content item.
10. The method of claim 1, wherein the metadata comprises at least one of a preview of at least one of the third content item or the second content item, an indication of user activity associated with at least one of the third content item or the second content item, or a comment associated with at least one of the third content item or the second content item, the user activity comprising one or more interactions between one or more user accounts and at least one of the third content item or the second content item, the method further comprising: providing at least one of the preview, the user activity, or the comment.
10. The method of claim 1, wherein the metadata comprises at least one of a preview of at least one of the third content item or the second content item, an indication of user activity associated with at least one of the third content item or the second content item, or a comment associated with at least one of the third content item or the second content item, the user activity comprising one or more interactions between one or more user accounts and at least one of the third content item or the second content item, the method further comprising: presenting at least one of the preview, the user activity, or the comment.
11. The method of claim 1, further comprising: receiving, from the content management system, one or more additional features supported by the content management system and providing additional functionality to at least one of the third content item or the second content item, the one or more additional features comprising at least one of access permissions, organization settings associated with the one or more user accounts registered at the content management system, or sharing features.
11. The method of claim 1, further comprising: receiving, from the content management system, one or more additional features supported by the content management system and providing additional functionality to at least one of the third content item or the second content item, the one or more additional features comprising at least one of access permissions, organization settings associated with the one or more user accounts registered at the content management system, or sharing features.
12. A system comprising: 
one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to: store content items at one or more user accounts on a content management system, the content items comprising a first content item, a representation of a second content item, and a representation of a third content item, the first content item being supported by one or more client applications without use of a cloud service, the second content item having content and features enabled by a cloud service and designed for access through a native online application associated with the cloud service, and the third content item having content and features supported by one or more client applications and having additional features designed for access through the cloud service and the native online application;
in response to a request to access the first content item, provide the first content item to one or more client applications that support respective content and features of the first content item; obtain, from the cloud service, metadata for enabling the additional features associated with the third content item or at least one of the content and features associated with the second content item; and based on the metadata, provide, to a client device, the additional features and respective content associated with the third content item as part of a rendered instance of the third content item or the at least one of the content and features associated with the second content item as part of a rendered instance of the second content item.
12. A system comprising: 
one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to: store content items at one or more user accounts on a content management system, the content items comprising a first content item, a representation of a second content item, and a representation of a third content item, the first content item being supported by one or more local applications without use of a cloud service, the second content item having content and features enabled by a cloud service and designed for access through an online application associated with the cloud service, and the third content item having content and features supported by one or more local applications without use of a cloud service or an online application and having additional features designed for access through a cloud service and an online application associated with the cloud service; in response to the first content item being invoked, present the content and features of the first content item via one of the one or more local applications that support the content and features of the first content item; in response to a first request to access the representation of the second content item or the representation of the third content item, send, to the cloud service and from a local application from the one or more local applications, a second request for the additional features associated with the third content item or at least one of the content or features associated with the second content item; receive, from the cloud service, metadata for enabling the additional features associated with the third content item or at least one of the content or features associated with the second content item; and based on the metadata, provide, via the local application, the additional features and respective content associated with the third content item or the content and features associated with the second content item as part of rendered instances of the third content item or the second content item.
13. The system of claim 12, wherein the at least one non-transitory computer-readable medium stores additional instructions which, when executed by the one or more processors, cause the system to: provide, to the one or more user accounts on the content management system, the content items including the first content item, the representation of the second content item, and the representation of the third content item, the content items being provided according to at least one of an organization associated with the one or more user accounts or an access control associated with the one or more user accounts; and based on one or more additional features supported by the content management system, provide additional functionality to at least one of the third content item or the second content item, the one or more additional features comprising at least one of access permissions, organization settings associated with the one or more user accounts registered at the content management system, or sharing features.
13. The system of claim 12, wherein the at least one non-transitory computer-readable medium stores additional instructions which, when executed by the one or more processors, cause the system to: present, at the one or more user accounts on the content management system, the content items including the first content item, the representation of the second content item, and the representation of the third content item, the content items being presented according to at least one of an organization associated with the one or more user accounts or an access control associated with the one or more user accounts; and receive, from the content management system, one or more additional features supported by the content management system and providing additional functionality to at least one of the third content item or the second content item, the one or more additional features comprising at least one of access permissions, organization settings associated with the one or more user accounts registered at the content management system, or sharing features.
14. The system of claim 12, wherein the second request comprises at least one of authentication information associated with the content management system, unique identifiers associated with the third content item or the second content item, or access permissions configured at the content management system for the third content item or the second content item, wherein the cloud service comprises a third-party cloud service that is separate from the content management system, wherein the one or more client applications are different from the online application associated with the cloud service and lack native support for the additional features associated with the third content item or the content and features associated with the second content item.
14. The system of claim 12, wherein the second request comprises at least one of authentication information associated with the content management system, unique identifiers associated with the third content item or the second content item, or access permissions configured at the content management system for the third content item or the second content item, wherein the cloud service comprises a third-party cloud service that is separate from the content management system, wherein the one or more local applications are different from the online application associated with the cloud service and lack native support for the additional features associated with the third content item or the content and features associated with the second content item.
15. The system of claim 12, wherein at least one of the representation of the third content item or the representation of the second content item comprises a canonical content item or a smart pointer stored at the one or more user accounts, and wherein at least a portion of content of the canonical content item is stored at the content management system and wherein data contents associated with the smart pointer are stored at the cloud service.
15. The system of claim 12, wherein at least one of the representation of the third content item or the representation of the second content item comprises a canonical content item or a smart pointer stored at the one or more user accounts, and wherein at least a portion of content of the canonical content item is stored at the content management system and wherein data contents associated with the smart pointer are stored at the cloud service.	
16. The system of claim 12, wherein the additional features and respective content associated with the third content item or the content and features associated with the second content item are provided as part of rendered instances of the third content item or the second content item without translating the respective content associated with the third content item or the content associated with the second content item prior to a presentation of the respective content associated with the third content item or the content associated with the second content item.
16. The system of claim 12, wherein the local application provides the additional features and respective content associated with the third content item or the content and features associated with the second content item as part of rendered instances of the third content item or the second content item without translating the respective content associated with the third content item or the content associated with the second content item prior to presentation.

	



	
17. The system of claim 12, wherein the at least one non-transitory computer-readable medium stores additional instructions which, when executed by the one or more processors, cause the system to: receive a filesystem operation on at least one of the third content item or the second content item; and propagate, to the cloud service, one or more changes associated with the filesystem operation, the one or more changes comprising at least one of an update to contents of at least one of the third content item or the second content item, an update to a copy of at least one of the third content item or the second content item that is stored on the cloud service, or an update to metadata that is associated with at least one of the third content item or the second content item.
17. The system of claim 12, wherein the at least one non-transitory computer-readable medium stores additional instructions which, when executed by the one or more processors, cause the system to: perform, using the at least one local application, a filesystem operation on at least one of the third content item or the second content item; and propagate, from the local application to the cloud service, one or more changes associated with the filesystem operation, the one or more changes comprising at least one of (1) an update to contents of at least one of the third content item or the second content item, (2) an update to a copy of at least one of the third content item or the second content item that is stored on the cloud service, or (3) an update to metadata that is associated with at least one of the third content item or the second content item.
18. The system of claim 12, wherein the at least one non-transitory computer-readable medium stores additional instructions which, when executed by the one or more processors, cause the system to: receive, from the cloud service, data associated with at least one of the third content item or the second content item, the data comprising at least one of the metadata or one or more portions of content associated with a copy of at least one of the third content item or the second content item stored on the cloud service; in response to a search request, search indexed data associated with a user account registered at the content management system for at least one of the metadata or the one or more portions of content, the user account containing a plurality of content items stored on the content management system, and the indexed data comprising at least a portion of the data associated with at least one of the third content item or the second content item; and provide a search result associated with the search request.
18. The system of claim 12, wherein the at least one non-transitory computer-readable medium stores additional instructions which, when executed by the one or more processors, cause the system to: receive, from the cloud service, data associated with at least one of the third content item or the second content item, the data comprising at least one of the metadata or one or more portions of content associated with a copy of at least one of the third content item or the second content item stored on the cloud service; in response to a search request, search indexed data associated with a user account registered at the content management system for at least one of the metadata or the one or more portions of content, the user account containing a plurality of content items stored on the content management system, and the indexed data comprising at least a portion of the data associated with at least one of the third content item or the second content item; and present a search result at the local application.

	
19. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: store content items at one or more user accounts on a content management system, the content items comprising a first content item, a representation of a second content item, and a representation of a third content item, the first content item being supported by one or more client applications without use of a cloud service, the second content item having content and features enabled by a cloud service and designed for access through a native online application associated with the cloud service, and the third content item having content and features supported by one or more client applications and having additional features designed for access through the cloud service and the native online application; in response to a request to access the first content item, provide the first content item to one or more client applications that support respective content and features of the first content item; obtain, from the cloud service, metadata for enabling the additional features associated with the third content item or at least one of the content and features associated with the second content item; and 
based on the metadata, provide, to a client device, the additional features and respective content associated with the third content item as part of a rendered instance of the third content item or the at least one of the content and features associated with the second content item as part of a rendered instance of the second content item.
19. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to: store content items at one or more user accounts on a content management system, the content items comprising a first content item, a representation of a second content item, and a representation of a third content item, the first content item being supported by one or more local applications without use of a cloud service, the second content item having content and features enabled by a cloud service and designed for access through an online application associated with the cloud service, and the third content item having content and features supported by one or more local applications without use of a cloud service or an online application and having additional features designed for access through a cloud service and an online application associated with the cloud service; in response to the first content item being invoked, present the content and features of the first content item via one of the one or more local applications that support the content and features of the first content item; in response to a first request to access the representation of the second content item or the representation of the third content item, send, to the cloud service and from a local application, a second request for the additional features associated with the third content item or at least one of the content and features associated with the second content item; receive, from the cloud service, metadata for enabling the additional features associated with the third content item and at least one of the content or features associated with the second content item; and based on the metadata, provide, via the local application, the additional features and respective content associated with the third content item or the content and features associated with the second content item as part of rendered instances of the third content item or the second content item.
20. The non-transitory computer-readable medium of claim 19, storing additional instructions which, when executed by the one or more processors, cause the one or more processors to: provide, to the one or more user accounts on the content management system, the content items including the first content item, the representation of the second content item, and the representation of the third content item, the content items being provided according to at least one of an organization associated with the one or more user accounts or an access control associated with the one or more user accounts; and based on one or more additional features supported by the content management system, provide additional functionality to at least one of the third content item or the second content item, the one or more additional features comprising at least one of access permissions, organization settings associated with the one or more user accounts registered at the content management system, or sharing features.

20. The non-transitory computer-readable medium of claim 19, storing additional instructions which, when executed by the one or more processors, cause the one or more processors to: present, at the one or more user accounts on the content management system, the content items including the first content item, the representation of the second content item, and the representation of the third content item, the content items being presented according to at least one of an organization associated with the one or more user accounts or an access control associated with the one or more user accounts; and

receive, from the content management system, one or more additional features supported by the content management system and providing additional functionality to at least one of the third content item or the second content item, the one or more additional features comprising at least one of access permissions, organization settings associated with the one or more user accounts registered at the content management system, or sharing features.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thangeswaran et al. (2020/0133982) discloses creating user accounts, creating/managing sessions for users to access certain services (paragraph [0074]), simultaneous access via a browser and a native app (paragraph [0084]) 
.Pawar et al. (2019/0205474) discloses an API request server for allowing a third party system to access information from social networking system (paragraph [0029]), a client system for accessing the social networking system using a web browser or a native application (paragraph [0022]). 
Mehta et al. (2018/0285206) discloses a client computing device to access files via a content page (paragraph [0007]) and saving the first file as a new version of the first file and transmitting the new version of the first file to one or more computing devices for conversion from a native format to a backup format to form a backup copy of the new version of the first file that is stored in secondary memory (paragraph [0006]). 
Wang (2018/0150552) discloses a social networking system being accessed by the other components of network environment using a native application (paragraph [0024]).
Miller et al. (10,762,472) discloses accessing the recommendation and a shared data store in a cloud environment (figure 14).
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152